DATE 10/21/2015
                                                                                                              FILED IN
R




                                              NOTICE OF APPEALS                                        1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                 HOUSTON, TEXAS
                                                                                                      10/21/2015 10:02:08 AM
TO:         1ST COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2011-49521

VOLUME                       PAGE                       OR          IMAGE # 66856660

DUE 9/12/2015                                         ATTORNEY 1250700

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         8/21/2015

REQUEST FOR FINDINGS OF FACT FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         9/1/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                      9/1/2015 1:58:15 PM
Chris Daniel - District Clerk Harris County
                   Envelope No. 6745896
                       By: Deandra Mosley
               Filed: 9/1/2015 1:58:15 PM
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      OCT 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201149521__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: CONTRACT                         CASE STATUS: READY DOCKET
STYLE: HANKINS, MONICA                    VS BROWN, ARNOLD (DBA ARNOLD BROWN C
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0003 XPL          BROWN, ARNOLD (DBA ARNOLD BROW
_     00002-0002 XPL 01250700 BROWN, ARNOLD (DBA ARNOLD BROW     ANDREWS, THEA
_     00001-0003 XDF          HANKINS, MONICA
_     00001-0002 XDF          HANKINS, MONICA
_     00003-0001 DEF 19764280 CARTER, EMBRY (DBA W C ROOFING     TELFAIR, OSCA
_     00002-0001 DEF 01250700 BROWN, ARNOLD (DBA ARNOLD BROW     ANDREWS, THEA
_     00001-0001 PLT 16350000 HANKINS, MONICA                    PROCTOR, TERR


==> (7) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP